—Appeal by the defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered February 9, 1995, convicting him of bribe receiving in the second degree, bribe receiving in the third degree (four counts), criminal possession of a forged instrument in the second degree (five counts), grand larceny in the third degree, and receiving unlawful gratuities, after a nonjury trial, and imposing sentence. By decision and order of this Court dated February 26, 1996, the defendant was found to have voluntarily, knowingly, and intelligently waived his right to appeal as part of a cooperation agreement negotiated after his conviction (People v Calvi, 224 AD2d 205). By order dated December 18, 1996, the Court of Appeals, inter alia, remitted the matter to this Court for further proceedings (People v Calvi, 89 NY2d 868).
Ordered that the matter is remitted to the County Court, Westchester County, to hear and report on the issue of whether the defendant’s waiver of his right to appeal was voluntary, knowing, and intelligent, and the appeal is held in abeyance in the interim. The County Court, Westchester County, is to file its report with all convenient speed. O’Brien, J. P., Copertino, Santucci and Krausman, JJ., concur.